Citation Nr: 0022038	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-03 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  

The veteran appealed the initial assignment of an evaluation 
for PTSD.  The Board notes that the U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court), in Fenderson v. West, 12 Vet. App. 
119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning an appeal from the 
initial disability evaluation, as the RO had characterized 
the issue in the SOC as one of entitlement to an increased 
evaluation.  Fenderson involved a situation in which the 
Board had concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  This case differs from Fenderson in that 
the appellant did file a timely substantive appeal concerning 
the initial rating to be assigned for the disability at 
issue.  The Board observes that the Court, in Fenderson, did 
not specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a notice of disagreement (NOD) following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new SOC.


FINDINGS OF FACTS

1.  The appellant failed to report for a scheduled VA medical 
examination and there is no evidence of "good cause", which 
would excuse the appellant of his obligation to cooperate 
with VA in the development of his claim.

2.  The veteran's psychiatric disorder is manifested 
primarily by transient symptoms that includes irritability, 
without more than slight impairment in social functioning or 
industrial capability.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, Part 4, § 3. 655, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a disability rating in excess of 10 
percent for PTSD.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA treatment and examination records dated between March 1996 
and June 1997 relate that the veteran underwent psychiatric 
examination and treatment including counseling for PTSD.  

A VA examination was conducted in July 1996.  The veteran 
reported his medical military history.  He indicated that 
since he began taking his medication, his depression and 
nightmares had decreased.  He reported that he had nightmares 
of being stabbed with a knife.  When he had nightmares, he 
ran around the house fearful and depressed.  He indicated 
that he was seeing a VA physician and his medication 
consisted of Trazodone and Valium.  A rating decision in 
August 1996 granted service connection for PTSD, assigning a 
10 percent disability evaluation, effective from May 1996.    

The veteran was scheduled and did not report to a September 
1998 VA examination.  While VA has a statutory duty to assist 
the veteran in developing evidence pertinent to a well-
grounded claim, the veteran also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  It is incumbent upon a veteran to submit to VA 
examinations when applying for a VA benefit, especially in 
instances, such as in this case, where the examination is 
essential to assessing the current severity of his service-
connected disability.  38 C.F.R. § 3.326 (1999).

In Olson v. Principi, 3 Vet. App. 480 (1992) the veteran 
failed to report for scheduled examinations.  In that case, 
the Court reiterated that the duty to assist is not always a 
one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.  Where a veteran fails to 
report for a scheduled examination, and does not provide VA 
with a justifiable excuse for his absence (examples of good 
cause cited in the regulation have not been asserted in this 
appeal), or make an attempt to reschedule, the benefit shall 
be denied because there remains no adequate means of 
effectively rating the service-connected disability.  See 38 
C.F.R. §§ 3.326, 3.327, 3.655  (1999); Dusek v. Derwinski, 2 
Vet. App. 519 (1992).

The regulations clearly provide that it is the obligation of 
a claimant to report for an examination when requested, 38 
C.F.R. § 3.326 (1999).  The Board finds that such lack of 
cooperation goes to the credibility of the evidence of 
record, and that is a matter upon which  the Court has 
clearly held that the Board must rule.  Gilbert  v. 
Derwinski, 1 Vet. App. 49 (1990).  As a result, the VA is 
forced to rely upon the available evidence to determine 
whether an increased disability rating is warranted.  38 
C.F.R. § 3.655 (1999).

The veteran's service connected PTSD is currently evaluated 
as 10 percent disabling.  Effective November 7, 1996, the 
criteria for rating psychiatric disabilities were revised.  
The application of 38 C.F.R. §§ 4.1, 4.10, assessing the 
actual functional impairment was not affected by this change 
in the law.  The evidence will be applied to the rating 
criteria that are most favorable to the veteran.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Haywood v. West, 12 Vet. App. 55 
(1998).  Therefore the Board will review those manifestations 
listed under Diagnostic Code 9411, both effective as of and 
prior to November 7, 1996.  38 C.F.R. § 4.20 (1999).  The 
Board finds that an increased rating is not warranted based 
on the rating criteria extant prior to November 7, 1996 or 
under the revised criteria.  

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996, a 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132 
(1996).  

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". 38 C.F.R. 4.6 (1996).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1996).

With respect to the word "definite", as the Court pointed out 
in Hood v. Brown, 4 Vet. App. 301, 303 (1993), that term is 
qualitative rather than quantitative.  However, it is 
possible to quantify the degree of impairment, which would 
lead to an award at the 30 percent level.  Cox v. Brown, 6 
Vet. App. 459, 461 (1994).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the Department of 
Veterans Affairs concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Department of Veterans Affairs, including the Board, is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 3.101 (1996).

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  A noncompensable rating 
is assigned when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.

In considering the new regulations, the veteran underwent VA 
psychological examination in July 1996.  In regard to 
industrial impairment, at the VA examination, in July 1996, 
the veteran reported that he had been unemployed for 15 
years.  However, in November 1996 he reported that he was 
working part-time laying vinyl floors.  VA outpatient records 
dated in February 1997 shows that he reported that he was 
having problems with his supervisors.  Later that month he 
reported that he was no longer working.  At his January 1998 
personal hearing he reported that he had not worked since May 
1983.  In August 1998, he reported to the VA that he was 
unemployed for the previous two years.  Regardless, the 
examination report reflects that he was oriented and his 
memory was described as kept.  He was able to recall 3 words 
out of 3 and name the previous 4 presidents.  His general 
information was fair.  He did subtractions slowly and gave an 
incorrect answer when asked to subtract 7 from 93.  He 
indicated that he was unable to state the months of the year 
backwards.  On similarities he was okay.  His intelligence 
was average.  This would appear to fit the criteria for a 10 
percent rating.  

He did reportedly have some impairment in social 
relationships.  At the July 1996 VA examination, the veteran 
reported that he had been married for 22 years but had been 
separated for 6 months.  He indicated that he came from a 
dysfunctional home and was not close to his family.  He also 
reported an incident in which he was shot 4 times in the 
abdomen by a neighbor.  The examiner at the July 1996 VA 
examination described the veteran as a well-developed male 
looking older than his stated age.  He was cooperative, 
anxious and guarded.  However, he was coherent and relevant 
with normal speech.  He responded well to questions.  His 
communication was normal and his affect was appropriate.  His 
mood was neutral and no thought disorder was elicited.  He 
slept well while on his medication.  

VA outpatient records dated between April 1996 and June 1997 
show that the veteran was undergoing PTSD counseling.  In 
February 1997, he reported that he had a relapse regarding 
alcohol use.  He reported that his spouse complained of his 
irritability.  It was noted that his affect was sad.  His 
medication was adjusted.  In March 1997, he reported that he 
had a fight but there was no legal problems stemming from 
this incident.  In April 1997, he reported he was getting 
along better with his sister.    

At his January 1998 personal hearing, he reported that no 
longer lived with his spouse.  He was living with a sister 
and her child.  He indicated that he got along with both.  He 
indicated that he and his spouse were separated.  He stated 
that his nervousness and violent outbursts caused the 
separation.  

Although there is evidence of social impairment, this factor, 
alone, does not more nearly approximate the criteria for a 30 
percent rating or higher.  See 38 C.F.R. § 4.7 (1999).  It 
should be pointed out that a 10 percent evaluation takes into 
consideration increased symptoms during periods of 
psychological stress.  The VA examiner assigned the veteran a 
Global Assessment of Functioning (GAF) score of 75.  It 
should be pointed out that 70 is indicative of some mild 
impairment (e.g., depressed mood and mild insomnia) or some 
difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationship.  See DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition) at 44-47.  The veteran's 10 
percent disability rating reflects the fact that he 
experiences slight psychiatric symptoms.  The assigned GAF 
score does not support the conclusion that a higher 
evaluation is warranted.  The examiner did not assign a GAF 
score reflecting moderate impairment in functioning such as 
symptoms of flat affect and circumstantial speech or 
occasional panic attacks.  See DSM-IV at 44-47 (GAF of 21- 30 
and 11-20).  Moreover, there was no evidence of psychosis, 
hallucinations or perceptual deficit.  The record does not 
show that he neglects his personal appearance or hygiene.  It 
appears that he is able to function independently, 
appropriately, and effectively.  Such manifestations as 
anxiety, suspiciousness, or panic attacks have not been 
described at any examination.  Such a picture belies a 
conclusion that the veteran is unable to establish and 
maintain effective relationships consistent with that 
contemplated by a higher rating.

The Board also notes that while the new regulations 
pertaining to psychiatric disabilities are more specific in 
delineating manifestations and the old criteria were not, the 
Board is required to consider whether a higher evaluation is 
warranted under the old diagnostic criteria.  The Board notes 
that the VA examiner indicated that the veteran reported 
signs and symptoms consistent with depression.  However, 
review of the record discloses no probative evidence that the 
veteran's service-connected depression is productive of more 
than mild impairment, as defined by the criteria cited above.  
Therefore, the Board finds that application of the old 
diagnostic criteria would not help the veteran in obtaining a 
higher rating for his service-connected psychiatric 
disability.  38 C.F.R. § 4.7, Part 4, Diagnostic Code 9411 
(1996).

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

Given that the current medical evidence of record does not 
indicate a basis for the assignment of a higher rating, and 
given the fact that the appellant failed to report for a VA 
examination intended to determine the status of his 
disability, the Board must deny his claim for a higher 
rating.


ORDER

An higher rating for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


